Citation Nr: 1522134	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

2.  Entitlement to service connection for a lumbar spine disorder, claimed as low back pain.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for muscle pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A.   § 1117.

5.  Whether new and material evidence has been received to reopen a claim for service connection for right hip greater trochanter bursitis.

6.  Entitlement to service connection for a right hip disorder.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a skin rash, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

8.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

9.  Whether new and material evidence has been received to reopen a claim for service connection for trouble breathing, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

10.  Whether new and material evidence has been received to reopen a claim for service connection for dry throat, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

11.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

12.  Whether new and material evidence has been received to reopen a claim for service connection for joint pain and swelling, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

13.  Whether new and material evidence has been received to reopen a claim for service connection for hair loss to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

14.  Whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A.   § 1117.

15.  Whether new and material evidence has been received to reopen a claim for service connection for unusual urinary tract infections (UTI), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A.  § 1117.

16.  Whether new and material evidence has been received to reopen a claim for service connection for chronic sinusitis, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

17.  Whether new and material evidence has been received to reopen a claim for service connection for fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

18.  Whether new and material evidence has been received to reopen a claim for service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

19.  Whether new and material evidence has been received to reopen a claim for service connection for insomnia, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	Ronald Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to September 1990 and from December 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO, inter alia, denied the petitions to reopen claims for service connection for a total right hip replacement, a skin rash, chronic sinusitis, fatigue, headaches, insomnia, hair loss, unusual UTIs, hypertension, memory loss, dry throat, trouble breathing, joint pain and swelling and GERD.  In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011. 

In addition, the appeal arises from an August 2011 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for status-post total left hip arthroplasty, low back pain and muscle pain.  In November 2011, the Veteran filed a NOD.  A SOC was issued in June 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

This appeal also arose from an December 2013 rating decision in which the RO, inter alia, awarded service connection for depressive disorder and assigned an initial 30 percent rating, effective July 22, 2010.  The Veteran, through his attorney, filed a NOD as to this determination in March 2014.

In January 2015, the Veteran testified during a Board hearing (Videoconference) before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence in support of his claims, namely a January 2012 opinion from Dr. W. G. and an article on Gulf War Syndrome along with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2014).  The Board notes that the remaining evidence submitted by the Veteran at his hearing was duplicative of evidence previously considered by the AOJ. 

As for the matter of representation, the Board observes that, in December 1992, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated Alabama Department of Veterans Services as his representative.  He then submitted a VA Form 21-22 appointing the Veterans of Foreign Affairs as his representative in November 2010.  In September 2011, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated Ronald Sykstus as his private attorney.  The Board recognizes this change in representative. 

The Board notes that additional evidence, namely articles on Camp Lejeune and the Highway of Death, were received by the AOJ after the issuance of the July 2011 SOC.  The Veteran has not waived initial AOJ consideration of this evidence.  However, such a waiver is not necessary as such documents were not relevant to the claims decided herein.  See 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VMBS paperless file or irrelevant to the issues on appeal.

The Board's decision addressing the petitions to reopen the claims for service connection for right hip greater trochanter bursitis, a skin rash, hypertension, trouble breathing, dry throat, memory loss, joint pain and swelling, hair loss, GERD, unusual UTIs, chronic sinusitis, fatigue, headaches and insomnia are set forth below.  The service connection claims remaining on appeal-as well as claims for which the Veteran has completed the first of two actions required to place the claims in appellate status-are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran submitted claims for service connection for non-Hodgkin's lymphoma in May 2013 and for sleep apnea in September 2013.  These claims have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

2.  In a January 2009 rating decision, the RO denied service connection for right hip greater trochanter bursitis; although notified of the denial in a January 2009 letter, the Veteran did not initiate an appeal. 

3.  New evidence has been associated with the record since the January 2009 denial of the claim for service connection for right hip greater trochanter bursitis and raises a reasonable possibility of substantiating the claim. 

4.  In a September 2000 rating decision, the RO denied service connection for a skin rash; although notified of the denial in a September 2000 letter, the Veteran did not initiate an appeal. 

5.  No new evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a skin rash, or raises a reasonable possibility of substantiating the claim.

6.  In a September 2000 rating decision, the RO denied service connection for hypertension; although notified of the denial in a September 2000 letter, the Veteran did not initiate an appeal. 

7.  No new evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, or raises a reasonable possibility of substantiating the claim.

8.  In a September 2000 rating decision, the RO denied service connection for trouble breathing; although notified of the denial in a September 2000 letter, the Veteran did not initiate an appeal. 

9.  No new evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for trouble breathing, or raises a reasonable possibility of substantiating the claim.

10.  In a September 2000 rating decision, the RO denied service connection for dry throat; although notified of the denial in a September 2000 letter, the Veteran did not initiate an appeal. 

11.  No new evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for dry throat, or raises a reasonable possibility of substantiating the claim.

12.  In a September 2000 rating decision, the RO denied service connection for memory loss; although notified of the denial in a September 2000 letter, the Veteran did not initiate an appeal. 

13.  No new evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for memory loss, or raises a reasonable possibility of substantiating the claim.

14.  In a September 2000 rating decision, the RO denied service connection for joint pain and swelling; although notified of the denial in a September 2000 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

15.  No new evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for joint pain and swelling, or raises a reasonable possibility of substantiating the claim.

16.  In a September 2000 rating decision, the RO denied service connection for hair loss; although notified of the denial in a September 2000 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

17.  No new evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hair loss, or raises a reasonable possibility of substantiating the claim.

18.  In a September 2000 rating decision, the RO denied service connection for GERD; although notified of the denial in a September 2000 letter, the Veteran did not initiate an appeal, no pertinent exception to finality applies. 

19.  No new evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for GERD, or raises a reasonable possibility of substantiating the claim.

20.  In a September 2000 rating decision, the RO denied service connection for unusual UTIs; although notified of the denial in a September 2000 letter, the Veteran did not initiate an appeal, no pertinent exception to finality applies. 

21.  No new evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for unusual UTIs, or raises a reasonable possibility of substantiating the claim.

22.  In a September 2000 rating decision, the RO continued to deny service connection for chronic sinusitis, on the basis that no new and material evidence had been presented with which to reopen the claim; although notified of the denial in September 2000, the Veteran did not initiate an appeal and later filed an application to reopen the claim in 2009.

23.  Evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, nor does not raise a reasonable possibility of substantiating the service connection claim for chronic sinusitis.

24.  In a September 2000 rating decision, the RO continued to deny service connection for fatigue, on the basis that no new and material evidence had been presented with which to reopen the claim; although notified of the denial in September 2000, the Veteran did not initiate an appeal and later filed an application to reopen the claim in 2009.

25.  Evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, nor does not raise a reasonable possibility of substantiating the service connection claim for fatigue.

26.  In a September 2000 rating decision, the RO continued to deny service connection for headaches, on the basis that no new and material evidence had been presented with which to reopen the claim; although notified of the denial in September 2000, the Veteran did not initiate an appeal and later filed an application to reopen the claim in 2009.

27.  Evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, nor does not raise a reasonable possibility of substantiating the service connection claim for headaches.

28.  In a September 2000 rating decision, the RO continued to deny service connection for insomnia, on the basis that no new and material evidence had been presented with which to reopen the claim; although notified of the denial in September 2000, the Veteran did not initiate an appeal and later filed an application to reopen the claim in 2009.

29.  Evidence associated with the record since the September 2000 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, nor does not raise a reasonable possibility of substantiating the service connection claim for insomnia.


CONCLUSIONS OF LAW

1.  The RO's January 2009 rating action denying service connection for right hip greater trochanter bursitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.      §§ 3.104, 20.302(a), 20.1103 (2014). 

2.  As pertinent evidence received since the January 2009 denial is new and material, the criteria for reopening the claim for service connection for right hip greater trochanter bursitis are met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The RO's September 2000 rating action denying service connection for a skin rash is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2014). 

4.  As pertinent evidence received the RO's September 2000 rating action is not new and material, the requirements for reopening the claim for service connection for a skin rash are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
5.  The RO's September 2000 rating action denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2014). 

6.  As pertinent evidence received the RO's September 2000 rating action is not new and material, the requirements for reopening the claim for service connection for hypertension are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The RO's September 2000 rating action denying service connection for trouble breathing is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2014). 

8.  As pertinent evidence received the RO's September 2000 rating action is not new and material, the requirements for reopening the claim for service connection for trouble breathing are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.              § 3.156(a) (2014).

9.  The RO's September 2000 rating action denying service connection for dry throat is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2014). 

10.  As pertinent evidence received the RO's September 2000 rating action is not new and material, the requirements for reopening the claim for service connection for dry throat are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

11.  The RO's September 2000 rating action denying service connection for memory loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2014). 

12.  As pertinent evidence received the RO's September 2000 rating action is not new and material, the requirements for reopening the claim for service connection for memory loss are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.               § 3.156(a) (2014).

13.  The RO's September 2000 rating action denying service connection for joint pain and swelling is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2014). 

14.  As pertinent evidence received the RO's September 2000 rating action is not new and material, the requirements for reopening the claim for service connection for joint pain and swelling are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

15.  The RO's September 2000 rating action denying service connection for hair loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2014). 

16.  As pertinent evidence received the RO's September 2000 rating action is not new and material, the requirements for reopening the claim for service connection for hair loss are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

17.  The RO's September 2000 rating action denying service connection for GERD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2014). 

18.  As pertinent evidence received the RO's September 2000 rating action is not new and material, the requirements for reopening the claim for service connection for GERD are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

19.  The RO's September 2000 rating action denying service connection for unusual UTIs is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2014). 

20.  As pertinent evidence received the RO's September 2000 rating action is not new and material, the requirements for reopening the claim for service connection for unusual UTIs are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.              § 3.156(a) (2014).

21.  The September 2000 rating decision in which the RO denied continued the denial of service connection for chronic sinusitis on the basis that no new and material evidence had been presented, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

22.  As evidence received since the September 2000 final decision is not new and material, the criteria for reopening the previously denied service connection claim for chronic sinusitis are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.           § 3.156 (2014).

23.  The September 2000 rating decision in which the RO denied continued the denial of service connection for fatigue on the basis that no new and material evidence had been presented, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

24.  As evidence received since the September 2000 final decision is not new and material, the criteria for reopening the previously denied service connection claim for fatigue are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

25.  The September 2000 rating decision in which the RO denied continued the denial of service connection for headaches on the basis that no new and material evidence had been presented, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

26.  As evidence received since the September 2000 final decision is not new and material, the criteria for reopening the previously denied service connection claim for headaches are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

27.  The September 2000 rating decision in which the RO denied continued the denial of service connection for insomnia on the basis that no new and material evidence had been presented, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

28.  As evidence received since the September 2000 final decision is not new and material, the criteria for reopening the previously denied service connection claim for insomnia are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for right hip greater trochanter bursitis, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

As regards the remaining claims herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

In this appeal, in a November 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for a skin rash, hypertension, trouble breathing, dry throat, memory loss, joint pain and swelling, hair loss, GERD, unusual urinary tract discharge, chronic sinusitis, fatigue, headaches and insomnia.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman and addressed what was necessary with respect to new and material evidence.  The February 2010 AOJ rating decision reflects the initial adjudication of the claims after issuance of the November 2009 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records and Social Security Administration (SSA) records as well as VA and private treatment records and the January 2015 hearing transcript.  Finally, there are various written statements provided by the Veteran, and by his representative, on his behalf.  

Finally, the Board acknowledges that the Veteran was not afforded a VA examination in connection with his petitions to reopen claims of service connection for skin rash, hypertension, trouble breathing, dry throat, memory loss, joint pain and swelling, hair loss, GERD, unusual urinary tract discharge, chronic sinusitis, fatigue, headaches and insomnia.  However, as will be discussed below, no such examination or medical opinion is required in this appeal, as the Board finds that new and material evidence has not been received to reopen these claims since the prior denial.  See 38 C.F.R. § 3.159(c)(4)(iii); see also Woehlaert v. Nicholson, 21 Vet App 456 (2007). 

As regards the January 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the January 2015 hearing, the undersigned identified the issues on appeal as whether new and material evidence had been received to reopen claims for service connection for a skin rash, hypertension, trouble breathing, dry throat, memory loss, joint pain and swelling, hair loss, GERD, unusual UTIs, chronic sinusitis, fatigue, headaches and insomnia.  Also, information was solicited regarding the Veteran's service in the Gulf War and his various in-service and post-service symptoms.  The Veteran further detailed his assertions regarding the etiology of his claimed disabilities, including his assertions that such disabilities were the result of his service in the Gulf War.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497. Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  The hearing discussion did not reveal the existence of pertinent, outstanding evidence to be submitted or obtained.  Notably, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Applicable Legal Authority for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).   

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R.                        § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 77 Fed. Reg. 63225 (2012). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A.          § 1117; 38 C.F.R. § 3.317(a), (b). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R.      § 3.317(a)(2). 

Congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R.                §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or  developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC  3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000). 

The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.

An injury or disease that has been determined to be preexisting will be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.   38 U.S.C.A.   § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

III. Requests to Reopen

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R.             § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).   Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In September 2009, the Veteran filed to reopen his all of the previously denied claims for service connection at issue in this appeal.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's September 2000 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

A.  Right Hip Greater Trochanter Bursitis

The Veteran's initial claim for service connection for right hip greater trochanter bursitis was denied in a January 2009 rating decision.  The evidence of record at the time of this denial included the Veteran's service treatment and personnel records, various private treatment records and VA treatment records dated through March 2008.  Service treatment records were silent for any complaints, diagnoses or treatment for a right hip disorder.  A report of July 2000 VA orthopedic examination is also silent for any complaints, diagnoses or treatments for a right hip disorder.  An August 2007 private right hip X-ray was negative.  In February 2008, the Veteran underwent a right total hip arthroplasty due to avascular necrosis of the femoral head.

Although notified of the AOJ's denial in a January 2009 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  Moreover, no new and material evidence was received within the one-year appeal period, nor were additional, relevant service records, warranting reconsideration of the claim, received at any time thereafter.  See 38 C.F.R. § 3.156(b) and (c).   The AOJ's January 2009 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Evidence added to the claims file since January 2009 rating decision includes a January 2012 opinion from Dr. W. G., SSA records, various private treatment records, additional VA treatment records, the Veteran's statements and the January 2015 Board hearing testimony. 

A January 2012 opinion from Dr. W. G., a private orthopedist, indicates that he had reviewed the Veteran's service medical records concerning the 1984 injury and that "it may have contributed to [the Veteran's] development of avascular necrosis related to his hips."  During a January 2015 hearing, the Veteran testified that he had fallen 20 to 25 feet off of a repelling tower during basic training, resulting in a hip injury.

The Board finds that the above-described evidence-in particular, the January 2012 opinion from Dr. W. G.-provides a basis for reopening the claim for service connection for right hip greater trochanter bursitis.  The Board finds that the evidence is "new" in that it was not before the AOJ at the time of the January 2009 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether there was a relationship between the Veteran's right hip disorder and his service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for right hip disorder.  Thus, when considered in light of the Veteran's continued assertions of ongoing symptomatology since service, and presumed credible, the VA examination also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right hip greater trochanter bursitis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

B.  Skin Rash, Hypertension, Trouble Breathing, Dry Throat, Memory Loss, Joint Pain, Hair Loss, GERD

The Veteran's initial claims for service connection for a skin rash, hypertension, trouble breathing, dry throat, memory loss, joint pains and swelling, hair loss and GERD were denied in a September 2000 rating decision.  The evidence of record at this time included the Veteran's service and personnel records, the reports of VA examinations in January 1993, March 2000 and July 2000, VA treatment records dated through May 2000 and various private treatment records.  The service treatment records reflected complaints of pain in the left foot, toes and lower left leg as well assessments of shin splints and left foot tendonitis in December 1984 and what appear to be findings of strep throat in approximately July 1990.  These service treatment records were otherwise silent for any complaints, diagnoses or treatment for a skin rash, hypertension, trouble breathing, dry throat, memory loss,  hair loss and/or GERD.

Post-service treatment records reflect complaints of ankle and wrist pain and an assessment of musculoskeletal pain in February 1993 VA treatment note. Complaints of intermittent joint pain, most affecting the shoulder, and an impression of polyarthritic pain, were made in an October 1993 VA treatment note.  An October 1993 VA shoulder, knee and wrist X-rays revealed no bone or joint abnormalities or identified no abnormalities.  Complaints of an intermittent skin rash and joint pain with activity were noted in a July 1994 VA treatment note while complaints of a chronic skin rash were noted in a January 1996 VA treatment note.  A May 1995 VA treatment note contains an impression of hypertension while a March 1996 VA treatment note reflects an impression of an upper respiratory infection.  The Veteran's hypertension was noted to be controlled with mediation in March 1996 VA treatment note and complaints of chest pain were noted in a November 1998 VA treatment note.

VA examination reports dated in January 1993 were silent for complaints, diagnoses or treatment for a skin rash, hypertension, trouble breathing, dry throat, memory loss or joint pain and swelling.  A report of a March 2000 VA Gulf War examination reflects the Veteran's complaints of aching in his lower chest area, aching in knees and ankles, hypertension and an intermittent skin rash.  He also reported that he began shaving his head after losing his hair in 1991 and that he began experiencing the sensation of aching in his lower chest area about three years ago and that he treated these symptoms with Maalox and antacids.  Impressions of GERD, arthritis, non-scarring alopecia, essential hypertension and atopic dermatitis were made following a physical examination.  A report of a July 2000 VA orthopedic examination reflects diagnoses of arthralgia of the wrist, knees and ankles.

As stated above, the Veteran's initial claims for service connection a skin rash, hypertension, trouble breathing, dry throat, memory loss, joint pains and swelling, hair loss and GERD were denied in a September 2000 rating decision.  The basis for the AOJ's September 2000 denials was that the record did not establish that the claimed disabilities either occurred in or were caused by service.  Although notified of the denials later in September 2000, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional, relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  The Board notes that the Veteran submitted various service treatment and personnel records in January 2015; however, such records were duplicative of those already contained in the record and considered by the AOJ.  Hence, the September 2000 denial of each claim is therefore final as to the evidence then of record, is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Evidence added to the record since September 2000 includes additional VA outpatient records, various private treatment records, SSA records, additional statements by the Veteran and his friend in support of his claims, an article on Gulf War benefits and the January 2015 hearing testimony.

Such clinical evidence reflects the Veteran's complaints and treatment related to a variety of disabilities, including arthritis and hypertension.  A May 1988 upper gastrointestinal series contains an impression of duodenitis with suggestion of small duodenal ulcer.  Complaints of a rash on his back were noted in a September 1991 private treatment note and complaints of a sore throat were noted in a February 1994 private treatment note.  A June 2009 private treatment note reflects the Veteran's complaints of occasional aching in his knees, ankles, elbows and fingers and that he denied alopecia and shortness of breath; an impression of an underlying history of arthritis was made.  A November 2009 private treatment note indicates that the Veteran appeared to have underlying chronic pain but that he did not have synovitis or a connective tissue disease.

In a November 2010 statement, the Veteran's friend wrote the Veteran was receiving treatment for a variety of conditions, including chronic body pain (fibromyalgia) and joint pain.

During a January 2015 hearing, the Veteran testified that he has intermittently experienced a skin rash since service and that he undergone surgery due to his difficulties breathing.  He further testified that his dry throat was related to his breathing difficulties, that he was diagnosed with hypertension within six months of returning from the Gulf War, that he was unsure whether his memory loss was a symptom of his service-connected acquired psychiatric disorders and that he experienced joint pain.  He also testified that he began losing his hair in little patches or clumps after returning from the Gulf War and that his acid reflux began when he returned from the Gulf War.

While the Board finds the foregoing medical evidence is 'new' in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not 'material' for purposes of reopening the claims for service connection.  Simply stated, the evidence does not relate to any basis for the prior final denial-that the evidence did not support a finding that there exists a medical nexus between a current skin rash, hypertension, trouble breathing, dry throat, memory loss, joint pains and swelling and/or GERD and service or a finding that the Veteran's congenital or development defect of hair loss was related to service.

As for the statements of the Veteran and/or his attorney that he has current skin rash, hypertension, trouble breathing, dry throat, memory loss, joint pains and swelling, hair loss and/or GERD that are medically-related to service, the Board points out that similar assertions were before the AOJ at the time of the September 2000 rating decision.   As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his attorney his competent to report his observations of the Veteran's symptoms. See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for a disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his attorney is shown to be other than a layperson without appropriate medical training and expertise to competently diagnose a skin rash, hypertension, trouble breathing, dry throat, memory loss, joint pains and swelling, hair loss and/or GERD, or to opine as to the etiology of any such disabilities, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).   

The Board notes that the Veteran has also submitted an article on VA benefits for Gulf War Syndrome.  However, such evidence is not directly relevant to, and thus is not probative of, this Veteran's claims-particularly in the absence of a supporting medical opinion or other probative linking this evidence to the Veteran's claimed disabilities.   Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (pertaining to medical treatise evidence).  Moreover, this article does not suggest that the Veteran's claimed skin rash, hypertension, trouble breathing, dry throat, memory loss, joint pains and swelling, hair loss and/or GERD are medically-related to service.  Therefore, this submitted evidence is similarly not directly relevant to, and thus, not probative of, this Veteran's claims.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a skin rash, hypertension, trouble breathing, dry throat, memory loss, joint pains and swelling, hair loss and/or GERD are not met, and the September 2000 AOJ denial of each claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

C.  Unusual UTIs

The Veteran's initial claim for service connection for unusual UTIs was denied in a September 2000 rating decision.  The evidence of record at this time included the Veteran's service and personnel records, the reports of VA examinations in January 1993, March 2000 and July 2000, VA treatment records dated through May 2000 and various private treatment records.  In a March 1991 Dental Health Questionnaire, the Veteran reported that he had been treated for a venereal disease. [Although the September 2000 rating decision indicates that the Veteran had reported that he had been treated for a venereal disease in 1982 in this March 1991 Dental Health Questionnaire, such notation is not legible to the Board].  The service treatment records were otherwise silent for any complaints, diagnoses or treatment for UTIs.  A report of a March 2000 VA examination reflects the Veteran's reports that he had developed ureter discharge in 1998 and 1999, that testing had revealed no infection and an impression of nonspecific urethritis was made.  A report of a July 2000 VA genitourinary examination noted that the Veteran had denied recurrent UTIs except for his current illness and contained a diagnosis of nonspecific urethral discharge, one year remote.  The examiner opined that the Veteran's discharge was probably related to his previous diagnosis of venereal disease.

As stated above, the Veteran's initial claim for service connection for unusual UTIs was denied in a September 2000 rating decision.  The basis for the AOJ's September 2000 denial was that this condition pre-existed service and that there was no evidence that this condition was permanently worsened as a result of service.  Although notified of the denial in a September 2000 letter, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional, relevant service records (warranting reconsideration of the claim) have been received at any time. See 38 C.F.R. § 3.156(b), (c).  The Board notes that the Veteran submitted various service treatment and personnel records in January 2015; however, such records were duplicative of those already contained in the record and considered by the AOJ.  Hence, the September 2000 denial of the claim is therefore final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A.   § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Evidence added to the record since September 2000 includes additional VA outpatient records, various private treatment records, SSA records, additional statements by the Veteran and his friend in support of his claims, an article on Gulf War Syndrome benefits and the January 2015 hearing testimony.

A January 2007 private treatment note reflects the Veteran's complaints of penile discharge.  A January 2007 private laboratory report was negative for neisseria gonorrhoeae DNA while a second January 2007 private laboratory report was positive for neisseria gonorrhoeae DNA.  Complaints of groin pain and an impression of a prostate infection were noted in a March 2007 private treatment note.

During the January 2015 hearing, the Veteran testified that he still experiences penile discharge on occasion, that he had been prescribed antibiotics to treat the condition and that the symptoms resolved with the use of medications.

While the Board finds the foregoing medical evidence is 'new' in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not 'material' for purposes of reopening the claim for service connection.  Simply stated, the evidence does not relate to any basis for the prior final denial-that the preexisting unusual UTIs were not permanently worsened as a result of service.

As for the statements of the Veteran and his attorney that the Veteran has current unusual UTIs that are medically-related to service, the Board points out that similar assertions were before the AOJ at the time of the September 2000 rating decision.   As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his attorney is competent to testify as to his observations regarding the Veteran's symptoms. See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra.  However, matters of medical diagnosis for disability and nexus are not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones, supra.  As neither the Veteran nor his attorney are shown to be other than a layperson without appropriate medical training and expertise to competently diagnose unusual UTIs, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain, supra.   

The Board notes that the Veteran has also submitted an article on VA benefits for Gulf War Syndrome.  However, such evidence is not directly relevant to, and thus is not probative of, this Veteran's claim-particularly in the absence of a supporting medical opinion or other probative linking this evidence to the Veteran's claimed unusual UTIs.   Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (pertaining to medical treatise evidence).  Moreover, this article does not suggest that the Veteran's claimed unusual UTIs are medically-related to service.  Therefore, this submitted evidence is similarly not directly relevant to, and thus, not probative of, this Veteran's claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for unusual UTIs are not met, and the September 2000 AOJ denial remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni, supra. 

D.  Chronic Sinusitis, Fatigue, Headaches, Insomnia

Here, the original denial of the claims for chronic sinusitis, fatigue, headaches and insomnia was in July 1993.  At that time, the RO determined that chronic sinusitis preexisted service and was not aggravated beyond its natural progression by service and that the record did not establish that the Veteran's fatigue, headaches and insomnia were incurred in or aggravated by service.  In a September 2000 rating decision, the AOJ determined that no new and material evidence had been presented with which to reopen the claims, essentially based on the same findings.

The evidence of record at the time of the September 2000 rating decision included the Veteran's service and personnel records and a January 1993 VA examination report.  The service treatment records reflect the Veteran's reports of sinusitis in a January 1989 Report of Medical History.  The service treatment records were otherwise silent for any complaints, treatments or diagnoses related to chronic sinusitis, fatigue, headaches and insomnia.  The report of a January 1993 VA examination reflects the Veteran's complaints of a chronic sinus condition that began one month ago, feelings of being tired and runned down and "headachy" for one year.  Impressions of chronic sinusitis as well as fatigue, insomnia and headaches most likely due to sinus troubles were made.

Although notified of the denial in a September 2000 letter, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time. See 38 C.F.R. § 3.156(b), (c).  The Board notes that the Veteran submitted various service treatment and personnel records in January 2015; however, such records were duplicative of those already contained in the record and considered by the AOJ.  Hence, the September 2000 denial of the claim is therefore final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Evidence added to the claims file since September 2000 includes additional VA outpatient records, various private treatment records, SSA records, additional statements by the Veteran and his friend in support of his claims, an article on Gulf War Syndrome benefits and the January 2015 Board hearing transcript.

Treatment records reflect the complaints and treatments of a variety of conditions, to include headaches and sleep difficulties.

During a January 2015 hearing, the Veteran testified that he believed that his sinusitis was the result of being exposed to the burning oil fields during the Gulf War and that he had suffered from breathing difficulties.  He generally testified that he did not have any issues with fatigue, headaches or insomnia prior to serving in the Gulf. a

While the Board finds the foregoing medical evidence is 'new' in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not 'material' for purposes of reopening the claims for service connection.  Simply stated, the evidence does not relate to any basis for the prior final denial-that the preexisting sinusitis was not permanently worsened as a result of service and that the claimed fatigue, headaches and/or insomnia were incurred in or aggravated by service.

As for the statements of the Veteran and his attorney that the Veteran has current chronic sinusitis, fatigue, headaches and insomnia that are medically-related to service, the Board points out that similar assertions were before the AOJ at the time of the September 2000 rating decision.   As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his attorney is competent to report his observations regarding the Veteran's symptoms.  See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra.  However, matters of medical diagnosis for disability and nexus are not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones, supra.  As neither the Veteran nor his attorney are shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose chronic sinusitis, fatigue, headaches and/or insomnia, or to opine as to the etiology of any such disabilities, the lay assertions in this regard have no probative value.  See, e.g., Bostain, supra.   

The Board notes that the Veteran has also submitted an article on VA benefits for Gulf War Syndrome.  However, such evidence is not directly relevant to, and thus is not probative of, this Veteran's claims-particularly in the absence of a supporting medical opinion or other probative linking this evidence to the Veteran's claimed disabilities.   Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (pertaining to medical treatise evidence).  Moreover, this article does not suggest that the Veteran's claimed chronic sinusitis, fatigue, headaches and insomnia are medically-related to service.  Therefore, this submitted evidence is similarly not directly relevant to, and thus, not probative of, this Veteran's claims.


Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for chronic sinusitis, fatigue, headaches and insomnia are not met, and the September 2000 AOJ denial remains final.  See 38 U.S.C.A.      § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni, supra. 


ORDER

As new and material evidence has been received to reopen the claim for service connection for right hip greater trochanter bursitis, to this extent only, the appeal is granted.

As new and material evidence has not been received to reopen the claim for service connection for a skin rash, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for hypertension, the appeal as to this matter is denied. 

As new and material evidence has not been received to reopen the claim for service connection for trouble breathing, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for dry throat, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for memory loss, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for joint pain and swelling, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for hair loss, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for GERD, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for unusual UTIs, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for chronic sinusitis, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for fatigue, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for headaches, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for insomnia, the appeal as to this matter is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

With regard to the claimed right and left hip disorders and a lumbar spine disorder, the Veteran asserts that he sustained an injury during boot camp in December 1984.  Specifically, he asserts that he fell about 20 or 25 feet from a repelling tower and landed on his feet.  An October 2010 statement from R. M. indicates that he had served with the Veteran and that that he recalled that the Veteran had received treatment after falling about 25 feet off of a repelling tower.  Service treatment records reflect complaints of blisters, a sore toe, left foot pain and dull pain in the left lower leg in December 1984 while assessments of shin splints and left foot tendonitis were also made in December 1984.  Post-service treatment records reflect the diagnosis and treatment of lumbar disc disease and spinal stenosis and bilateral hip arthroplasties.  A January 2012 opinion from Dr. W. G. indicates that the Veteran's in-service injury in 1984 "may have" contributed to his development of avascular necrosis in his hips and that avascular necrosis can be caused by trauma.  This opinion is not sufficient to substantiate the claims due to the speculative or vague language employed by the physician.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also; Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In addition, although the Veteran has reported muscle pain, particularly in the right lower extremity and groin, the clinical evidence does not reflect a currently diagnosed muscle disorder.  As previously indicated, the Veteran had documented service in Southwest Asia and consideration of the provisions of  38 U.S.C.             § 1117(a)(1), for objective indications of a qualifying chronic disability, is warranted.  The Veteran has not yet been afforded a VA examination on this issue.  On remand, the Veteran should be afforded a VA Gulf War examination to determine whether his reported symptoms were attributable to a known clinical diagnosis and to provide an etiological opinion for each diagnosed condition.  

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further examination(s) to obtain sufficient findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claims for service connection for a right and left hip disorder, lumbar spine disorder and claimed muscle pain.  See 38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159; McLendon, supra.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination(s), to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the Birmingham VA Medical Center and that records from that facility dated through December 2010 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Birmingham VA Medical Center all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from December 2010 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards any private (non-VA) treatment), explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A.             § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

As a final matter, in a December 2013 rating decision, the AOJ, inter alia, granted service connection for depressive disorder and awarded an initial 30 percent rating, effective July 22, 2010.  In March 2014, the Veteran filed an NOD with respect to the assigned initial rating.  The AOJ has not yet issued a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney an SOC addressing the claim for a higher initial rating for depressive disorder, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC.

2.  Obtain from the Birmingham VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. 

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by (an) appropriate physician(s), to obtain medical information as to the current nature and etiology of claimed right and left hip disorders and lumbar spine disability.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all diagnoses related to the Veteran's claimed right hip, left hip, and lumbar spine.  The physician should identify all such disability(ies) present at any time since July 2008 (even if currently resolved).  

Then, with respect to each such diagnosed disability, the physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service.  

In rendering each requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include specific comment on the Veteran's contentions that his conditions are the result of his fall from a repelling tower during boot camp.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA Gulf War examination, by an appropriate physician, at a VA medical facility.  This examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  As indicated below, additional specialist examination(s) should be conducted as needed. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.

Each physician must provide all examination findings, along with complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).

a)  The primary Gulf War examiner should note and detail all reported symptoms of a muscle pain.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of muscle pain and state what precipitates and what relieves them. 

b)  The examiner should list all diagnosed disabilities and state which symptoms of muscle pain are associated with each disability.  If all symptoms (such as joint pain or fatigue) are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed. 

c)  If any symptoms of muscle pain have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner. 

d)  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis. 

e)  For each diagnosed disorder manifested by muscle pain, the physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 




      (CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


